      Case 1:18-cv-09688-ALC-BCM Document 60 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                1/25/21
STEWART MARTIN,
               Plaintiff,                           18-CV-9688 (ALC) (BCM)
       -against-                                    ORDER
NEW YORK CITY TRANSIT
AUTHORITY, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, the

parties' discovery deadlines are EXTENDED as follows:

       1.      The deadline for plaintiff to submit an expanded or new expert report is March

               26, 2021;

       2.      The deadline for the disclosure of expert evidence intended solely to contradict or

               rebut expert evidence on the same subject matter disclosed by the opposing party

               is April 26, 2021; and

       3.      The deadline to complete expert depositions is May 26, 2021.

       No further extensions will be granted.

       The Court has been informed that both plaintiff and defendants have requested additional

medical records from plaintiff's treating provider, Orthopaedic Associates of Manhasset, P.C.,

relating to plaintiff's recent injury. The treating provider's prompt production of those medical

records is essential if the parties are to complete expert discovery on the schedule set forth by

this Court. Therefore, if and to the extent that Orthopaedic Associates of Manhasset, P.C. has not

produced the relevant records on or before February 8, 2021, plaintiff and defendants shall

promptly advise the Court and are authorized to seek all remedies available at law.
      Case 1:18-cv-09688-ALC-BCM Document 60 Filed 01/25/21 Page 2 of 2




      Plaintiff shall promptly serve a copy of this Order on Orthopaedic Associates of

Manhasset, P.C.


Dated: New York, New York
       January 25, 2021                SO ORDERED.



                                       ________________________________
                                       BARBARA MOSES
                                       United States Magistrate Judge




                                          2
